July 26, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                           JOSEPH R. WILLIE, II, Appellant

NO. 14-10-00900-CV                       V.

  COMMISSION FOR LAWYER DISCIPLINE AND JUSTICE HOLLIS HORTON,
                                     Appellees
                             ____________________
    This cause, an appeal from a plea to the jurisdiction in favor of appellee, JUSTICE
HOLLIS HORTON, signed September 9, 2010, and from a plea to the jurisdiction in
favor of appellee, COMMISSION FOR LAWYER DISCIPLINE, signed September 13,
2010, was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the orders of the trial court AFFIRMED.

      We order appellant, JOSEPH R. WILLIE, II, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.